DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-19 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, and the following species, in the reply filed on 12/08/21 and 06/09/22 is acknowledged.  

    PNG
    media_image1.png
    559
    591
    media_image1.png
    Greyscale


The traversal is on the ground(s) that there is no burden in searching both of groups I and II due to overlapping prior art which is not persuasive because there is non-overlapping prior art and the different inventive groups have different considerations in patent law (also burden is not a requirement in a 371 restriction requirement anyway).  The election of species is also traversed on the grounds that the election requirement does not reflect species in the previously filed claims and there was no election of species requirement in the international phase and there is no burden.  This is not persuasive because the species do not need to be recited in the currently pending claims, the US is not bound to international prosecution, and there is indeed burden in examining mutually exclusive species (even though burden is not a requirement for 371 election of species requirements).  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 10 and 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/09/22 and 12/08/21.
Please note that claims 10 and 11 are rejoined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carolyn Gouges d’Agincourt on 08/17/22.
Note: Claims 10-11, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
Please amend claims 1, 9, 10, 12, 16, 17, and 19, cancel claim 2, and add claims 20-35 as indicated in the attached claim amendment.
Election of Species
The previous election of species requirement of 04/19/22 is hereby withdrawn because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance that follow are based in part on the terminal disclaimer(s) approved on 08/15/22.
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1 or 20.  The closest prior art is Ezure (U.S. 2016/0049609, which appears to disclose in FIG. 3 atomic percentages at 80nm depth that fall within the claimed ranges, but does not disclose the hydrolyzable carbon limitation of claim 1 or the ceramic interlayer limitations of claim 20) and/or Oil-Impregnated Nanoporous Oxide Layer for Corrosion Protection with Self-Healing (which discloses exterior oil impregnated ceramic layers but does not suggest using these layers as an interlayer to a sol-gel/plasma polymeric layer as in claim 20 and does not disclose the hydrolyzable carbon limitation of claim 1), which together do not disclose, teach or suggest, explicitly or inherently the coating as recited in claim(s) 1 or 20.  No other prior art references, considered alone or in combination with the above cited references, disclose or suggest the limitations of claim(s) 1 or 20, explicitly or inherently.  
The references cited in the corresponding foreign/PCT application(s) have been 1considered as part of the prior art discussed above.  
Based on the above, claims 1, 3-9, 12-35 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 10/13/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10 and 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowed claim(s) 1 and therefore are allowable over the prior art for the same reasons set forth above.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Based on the above, claims 1, 3-35 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787